Allegheny Energy Service Corporation

800 Cabin Hill Drive

Greensburg, PA 15601

 

July 13, 2006

 

Joseph H. Richardson

c/o Allegheny Energy, Inc.

800 Cabin Hill Drive

Greensburg, PA 15601

 

Dear Joseph:

 

You and Allegheny Energy Service Corporation (“AESC”) for itself and as agent
for its parent, Allegheny Energy, Inc. (“AEI”), the affiliates and subsidiaries
of AESC and AEI, and any successors or assigns of any of the foregoing, entered
into an Amended and Restated Employment Agreement (the “Agreement”) dated as of
January 1, 2006. You, AESC, and AEI have agreed that, effective July 7, 2006,
you will no longer serve as President of Allegheny Power and President of each
of Monongahela Power Company, The Potomac Edison Company and West Penn Power
Company and that instead you will serve as the Chief Operating Officer –
Generation of AESC and AEI.

 

Accordingly, you, AESC, and AEI hereby agree that the Agreement is hereby
amended, effective July 7, 2006, as follows:

 

1. Amendment to Section 2 of the Agreement. The first paragraph of Section 2 of
the Agreement is hereby amended to read as follows:

 

“2. Duties. From July 7, 2006 through the end of the Term as provided in Section
1(b) hereof, the Executive shall serve as the Chief Operating Officer –
Generation of AEI and AESC. He shall report directly to the Chief Executive
Officer of AEI. The Executive shall be responsible for the operations and
day-to-day business affairs of AEI’s generation business and such other business
responsibilities which are consistent with the position of Chief Operating
Officer as the Chief Executive Officer may from time to time assign to the
Executive. The Executive shall devote his best skill and substantially full time
efforts (reasonable sick leave and vacations excepted) to the performance of his
duties under this Agreement.”

 



 




--------------------------------------------------------------------------------

 

 

Except as specifically amended hereby, all of the terms and provisions of the
Agreement shall remain unchanged and are hereby ratified and confirmed. Please
signify your agreement with the foregoing by signing the attached copy of this
letter in the place indicated.

 

 

 

 

Very truly yours,

 

 

 

 

 

Allegheny Energy Service
Corporation




 

By:

/s/ Paul J. Evanson

 

 

Paul J. Evanson
Chairman, President and
Chief Executive Officer

 

 

 

 

 

 

 

Allegheny Energy, Inc.




 

By:

/s/ Paul J. Evanson

 

 

Paul J. Evanson
Chairman, President and
Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Joseph H. Richardson

 

 

Joseph H. Richardson

 

 

 

 

 

 

 